Name: Commission Regulation (EEC) No 3067/82 of 17 November 1982 concerning the stopping of fishing for saithe by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 82 Official Journal of the European Communities No L 323/ 17 COMMISSION REGULATION (EEC) No 3067/82 of 17 November 1982 concerning the stopping of fishing for saithe by vessels flying the flag of a Member State sions Ila (EEC zone), Ilia, Illb, c, d (EEC zone) and IV reached the limit fixed in the aforesaid agreement by 17 November 1982 and that it is necessary as fro,m that date to stop the fishery on this species from this date and to set it by means of a Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2701 /82 of 4 October 1982 concerning the conclusion of an agreement in the form of an exchange of letters establishing for 1982 a fishing agreement between the European Economic Community and the Kingdom of Norway ('), and notably Article 2 of the agreement, Whereas, in order to respect the aforesaid agreement and notably the provisions relative to the quantitative limitations of catches of certain joint stocks , it is necessary that the Commission fixes the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the part of the TAC available to the Community ; Whereas the catches of saithe by vessels flying the flag of a Member State in Community waters of ICES Divi ­ Fishing for saithe in ICES Divisions Ila (EEC zone), Ilia, Illb, c, d (EEC zone) and IV by vessels flying the flag of a Member State is forbidden as from 21 November 1982. Article 2 This Regulation shall enter into force on 21 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Strasbourg, 17 November 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 286, 9 . 10 . 1982, p . 4 .